UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-1701



LEWIS WAYNE HUMPHREY, SSN XXX-XX-XXXX,

                                              Plaintiff - Appellant,

          versus


JOHN J. CALLAHAN,     Acting   Commissioner   of
Social Security,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Abingdon. James P. Jones, District Judge.
(CA-96-90-A)


Submitted:   August 14, 1997              Decided:   August 21, 1997


Before NIEMEYER, Circuit Judge, and BUTZNER and PHILLIPS, Senior
Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lewis Wayne Humphrey, Appellant Pro Se. Margaret J. Krecke, SOCIAL
SECURITY ADMINISTRATION, Philadelphia, Pennsylvania, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order affirming the

final decision of the Commissioner of Social Security denying his

claims for a period of disability and disability insurance bene-

fits. We have reviewed the record and the district court's opinion

accepting the recommendation of the magistrate judge and find no
reversible error. Accordingly, we affirm on the reasoning of the

district court. Humphrey v. Callahan, No. CA-96-90-A (W.D. Va.
Apr. 7, 1997). We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                2